Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered July 9, 2003, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction of depraved indifference murder (see Penal Law § 125.25 [2]; People v Payne, 3 NY3d 266 [2004]) is not preserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]; People v Gutierrez, 15 AD3d 502 [2005], lv denied 5 NY3d 763 [2005]), and we decline to reach the issue in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]; [6] [a]; People v Gutierrez, supra).
The defendant’s remaining contentions are without merit. Prudenti, P.J., H. Miller, Spolzino and Lunn, JJ., concur.